Citation Nr: 1632632	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-15 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for major depressive disorder and anxiety prior to April 18, 2014, and a rating higher than 70 percent thereafter. 
 
2.  Entitlement to an initial rating higher than 30 percent for coronary artery disease, status-post myocardial infarction. 
 
 3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979, August 1998 to April 1999, and July 2009 to July 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which as relevant here, granted service connection for major depressive disorder and anxiety, assigning a 30 percent rating, effective August 1, 2010 (the day after the Veteran's release from active military service) and granted service connection for coronary artery disease, status-post myocardial infarction, assigning a 10 percent rating, also effective August 1, 2010.

In an April 2012 rating decision, the RO increased the rating for coronary artery disease, status-post myocardial infarction, to 30 percent, effective August 1, 2010.

In June 2012, the Veteran's representative raised the issue of entitlement to a TDIU and the Board subsequently took jurisdiction of the TDIU request as part of the adjudication of the increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In August 2012, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  Although offered an opportunity to appear at an additional hearing before a different VLJ, the Veteran declined.  See April 2016 Response Form.  A transcript of the August 2012 hearing is associated with the Veteran's claims file. 

In March 2014, the Board remanded the appeal for further development.

In an April 2014 rating decision, the RO increased the rating for major depressive disorder and anxiety to 70 percent, effective April 18, 2014.

In May 2014, the Veteran expressed disagreement with the effective date assigned for major depressive disorder and anxiety.  However prior to the issuance of a statement of the case, the Veteran withdrew his notice of disagreement in a June 2014 statement.   In light of his withdrawal, a statement of the case is not required and the earlier effective date issue is not in appellate status.

Below, the Board awards an initial rating of 70 percent for the Veteran's major depressive disorder and anxiety.  The issues of entitlement to a rating higher than 70 percent for the service-connected psychiatric disorder and a rating higher than 30 percent for coronary artery disease, status-post myocardial infarction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his major depressive disorder and anxiety has approximately resulted in occupational and social impairment with deficiencies in most areas prior to April 18, 2014.   

2.  The Veteran's service-connected disabilities have precluded him from being able to secure or maintain substantially gainful employment since April 13, 2012, but not earlier.  



CONCLUSIONS OF LAW

1.  Prior to April 18, 2014, the criteria for a 70 percent rating for major depressive disorder and anxiety have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2015).

2.  The criteria for a TDIU have been approximated since April 13, 2012, but not earlier.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The psychiatric appeal arose from the Veteran's disagreement with the initial rating following the RO's grant of service connection for major depressive disorder with anxiety.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As indicated, the TDIU claim has been inferred based on the evidence of record and added as a part of the increased rating claims on appeal.

The Veteran's claims file contains his service treatment records (STRs), VA medical treatment records, private treatment records, a hearing transcript, a Notice of Award from Social Security Administration (SSA), and lay statements in support of the claims.  For the rating period under consideration in this decision, the Veteran was provided VA compensation examinations in October 2010 and December 2010 to assess his psychiatric disability and these examinations are adequate for the purposes of rating his claimed disability to the extent that a higher rating is warranted prior to April 2014.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board hearing complied with the provisions of Bryant. 

Here, the August 2012 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  The lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim being decided herein because the submissions and statements speak to why the Veteran believes that his claimed disability had increased in severity.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).



II.  Claim for a Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Psychiatric Claim Prior to April 18, 2014

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

In this case, the RO rated the Veteran's psychiatric disability as 30 percent disabling under DC 9434 from August 1, 2010, to April 18, 2014, after which it increased the rating to 70 percent.  

Under DC 9434, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2015). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV. See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. 

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Turning now to the relevant evidence in this case, VA psychology consultation notes dated in September 2010 reflect that the Veteran noted two significant traumas that he struggled with while in service:  (a) In September 2009, he was evacuated from Kuwait to Germany after having had a mycoardial infarction, and (b) the accidental death of his father-in-law (he and his spouse received a call that his father-in-law had fallen and suffocated in a trench he had dug).  As to his myocardial infarction, he felt that he was a total failure for not being able to complete his tour of duty.  He re-lived his cardiac symptoms and expressed a recurrent fear related to the medical care he received in the German military hospital as well as the German civilian hospital he was admitted to for the placement of stents.  He explained that although he was accompanied by a fellow solider, he had no one else with him and had limited communication with the German medical personnel due to language barriers.  Also, he recalled that he feared dying from the prolonged bleeding he experienced after the stent procedure.  

During the September 2010 consultation, the Veteran was noted to have been alert, casually dressed, cooperative, and non-defensive.  He presented some degree of an affective lability during the session in that he was sad, anxious, and tearful at times.  His mood was moderately depressed.  He presented with a ruminative and somewhat self-blaming attitude and thinking style.  No psychotic thought processes were evident or suggested.  Diagnostic impression was major depressive episode, single episode moderate and non-psychotic, and symptoms suggestive of PTSD. GAF score ranged from 48-52, which denotes moderate to severe symptoms or impairment.  See 38 C.F.R. § 4.130 (2015).   The Veteran agreed to outpatient counseling and referral for psychotropic medication treatment.  

VA psychology notes beginning in September 2010 reflect that the Veteran attended individual psychotherapy sessions.  Generally, he presented with a continued depressed mood, a ruminative thinking style, sad affect, problems with guilt, self-blame, and negativism.  He reported continued anxiety about his health, ruminating about his fear of dying, fear of going to sleep and not awakening, and now a fear of dental procedures.  No psychotic thought processes were evident or suggested.  Impression was major depressive disorder, single episode severe, non- psychotic, and PTSD. GAF scores ranged from 48 to 55.  

On a November 2010 post-deployment health re-assessment, he reported depressive and PTSD symptoms.

According to December 2010 treatment notes from Mason City Clinic, the physician noted that the Veteran had some issues with depression and anxiety and PTSD symptoms.  It was noted that he had been dreaming about dying, and seeing shadows.  

In December 2010, he underwent a VA mental health examination for compensation purposes.   He was noted to be pleasant and cooperative.  His thinking was clear.  He was a good communicator and historian for both recent and remote events.  He engaged in normal eye contact, interacted well with the examiner, and appeared comfortable sharing his functioning, though distressed.  No delusions or hallucinations were reported or observed.  He was fully oriented as to person, place, time, and situation.  His speech was within normal limits for rate, rhythm, and volume.  He described his mood as generally depressed.  He endorsed multiple symptoms of depression, anhedonia, isolation, low energy, guilt, and difficulty experiencing positive emotions in most situations.  It was noted that some of the symptoms he endorsed on the PTSD evaluation are also common to depression, including sleep problems, difficulty experiencing positive emotions, and apathy.  He was tearful during much of the evaluation.  He also endorsed occasional panic attacks related to his military trauma.  The examiner noted that many of the symptoms the Veteran endorsed were only experienced during times of medical interventions.  He described his marriage as distant, but noted a close relationship with his grandchildren.  He did not have problems with excessive worry, impulse control, substance use, psychotic spectrum disorders, personality disorders or somatoform disorders.  

After interviewing the Veteran and reviewing his medical records, the December 2010 VA examiner determined that he did not meet the criteria for PTSD, but did meet the criteria for an anxiety disorder with PTSD features stemming from the medical problems he had in Germany (intrusive memories, significant numbing, detachment from others, anhedonia, and difficulty sleeping).  The examiner also determined that the Veteran met the full criteria for major depressive disorder, symptoms of which, in part, stemmed from the heart attack which pulled him off his Kuwait deployment, as well as the events in Germany which led to a path of him having to retire from both service and his civilian job.  The examiner stated that the Veteran endorsed significant social losses due to this and considerable guilt at having failed to complete his mission in Kuwait.  He also endorsed strong loss and sadness over the death of his father-in-law which occurred during his miliary career but unrelated to his service.  It was noted that the Veteran avoided some family members and the ditch where his father-in-law died.  The examiner was unable to separate the traumatic event in Germany and the subsequent grief for his father-in-law.  

The December 2010 VA examiner further opined that the Veteran's depressive disorder was more likely than not caused, or worsened, by the medical event in Germany.  The examiner indicated that the Veteran's depressive symptoms caused considerable impairment in his social and emotional functioning, and his anxiety symptoms caused moderate impairment in social and emotional functioning.  The Veteran was quite socially isolative and anhedonic.  Axis I diagnoses were anxiety disorder and major depressive disorder.  A GAF score of 55 was assigned.

In his November 2011 notice of disagreement (NOD), the Veteran indicated that his psychiatric disorder is more severe than contemplated by the assigned 30 percent rating (prior to April 18, 2014).  He stated that he suffers from impaired impulse control, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, weekly anxiety attacks, impaired short and long term memory to include names of people close to him, impaired judgment, retention of only highly learned material, occasional hallucinations, frequent inability to find the correct words, disturbances of mood and motivation, and forgetting to complete tasks.  

In his April 2012 substantive appeal, the Veteran stated that his anxiety is so severe and that if he is put into a stressful situation, he goes into a major constant panic attack whereby he is unable to think or reason through a situation.  He stated that he sees people standing in his house, and animals in his yard or looking in the windows of his house.  He also indicated that he had major memory problems, such as recalling names.  He gets angry quickly for no reason and yells at his spouse.  Also, he stated that he was unable to work for, or with, others without becoming overly stressed.

During the August 2012 hearing, the Veteran described his psychiatric symptoms to include nightmares, forgetting where he placed items, anger, anxiety attacks, and suicide contemplation. 

On review of all relevant evidence prior to April 18, 2014, the Board finds that the evidence supports a rating higher than 30 percent since the beginning of the claim.  As reflected above, the evidence clearly shows that the Veteran's disorder has resulted in a depressed mood causing "considerable" social and occupational impairment; anxiety causing moderate impairment; panic attacks; sleep difficulty, anhedonia, a quite isolative social behavior; difficulty adapting to stressful circumstances; and the inability to establish and maintain effective relationships, and these symptoms arguably approximate the criteria for a 50 percent rating.  

However, the Board further finds that on the question of whether the Veteran's psychiatric disability picture meets the criteria of an even higher rating of 70 percent rating, the evidence in equipoise.  Indeed, the record, as early as December 2010, reflects the Veteran's report of having seen shadows.  VA treatment records beginning in September 2010 how impressions of a "severe" episode of major depressive disorder.   In his November 2011 NOD, he stated that he had experienced impaired impulse control,  impaired short- and long-term memory to include names of people close to him, impaired judgment, retention of only highly learned material, occasional hallucinations, frequent inability to find the correct words, and forgetting to complete tasks.  As a layperson, the Veteran is competent to report these observable symptoms and the Board has no reason to doubt the credibility of his statements.  Additionally, the Veteran, in his April 2012 substantive appeal, stated that he sees people standing in his house, and animals in his yard or looking in the windows of his house.  These symptoms appear to be more closely aligned with the criteria of a 70 percent rating.  

Accordingly, when assessing the Veteran's overall disability picture and resolving all doubt in his favor, the Board finds that his service-connected psychiatric disorder has approximately resulted in occupational and social impairment with deficiencies in most areas such as work, family relationships, thinking and mood, warranting an initial 70 percent rating.  

The issue of whether a rating higher than 70 percent is warranted is being remanded for further development.  Consideration of staged and extraschedular ratings will be deferred pending the necessary development.  


III.  TDIU Claim

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

Here, the Veteran is service-connected for major depressive disorder and anxiety (30 percent prior to April 18, 2014 and 70 percent thereafter); obstructive sleep apnea (50 percent); coronary artery disease (30 percent); benign paratesticular growth (10 percent); tinnitus (10 percent, and lichen simplex chronicus with post- inflammatory hyperpigmentation (noncompensable), for a combined 10 percent rating from April 11, 1999;  60 percent rating from August 1, 2010; 80 percent rating from December 28, 2011; and a 90 percent rating from April 18, 2014.  Accordingly, the Veteran has met the schedular criteria for a TDIU since December 28, 2011.  

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record in this case shows that, in February 2012, while delivering pharmaceuticals to a hospital in Belmond, the Veteran went to the emergency room due to a racing heart.  Shortly thereafter, he resigned from his position.  He then enrolled in Vocational Rehabilitation which helped him start a lawn mowing business.    

The medical examiner who conducted a February 2012 VA examination for sleep apnea determined that the Veteran had no job limitations due to his sleep apnea, but did note daytime fatigue. 

The Veteran began working for "Priority Express" in April 2011 as a delivery person, and voluntarily resigned in April 2012.  See VA Form 21-4192 completed in June 2012. 

According to his April 2012 substantive appeal, the Veteran indicated that his anxiety is so severe that it impacts his ability to maintain gainful employment.  He explained that if he is in a stressful situation, he goes into a major constant panic attack whereby he is unable to think or reason through a situation.  He noted that vocational rehabilitation assisted him with setting up a lawn mowing service but noted that when he tried to work more than 20 hours a week, he was unable to handle the stress and experienced panic attacks.  Also, he stated that he was unable to work for, or with, others without becoming overly stressed.

According to an April 2012 TDIU application, the Veteran worked at the U.S. Postal Service from December 1979 to February 2010.  He stated that he was forced to resign from that job after his myocardial infarction because he was unable to handle the stress at work.  (See also, December 2010 Mason City Clinic record in which his cardiology provider noted that the Veteran's psychiatric condition can cause increased stress on the heart and increases his mortality rate due to his history of coronary artery disease).  With regard to his subsequent job as a delivery person with Priority Express, he reported working only a few hours a day initially, but additional duties required him to work more which led to increased stress and his eventual resignation.  He reported that he last worked full-time on April 13, 2012 as a delivery person; at that time, he felt that his heart and psychiatric disabilities affected his full-time work and he became too disabled to work.  He indicated that he has a high school education and no additional education or training.   At his subsequent job mowing lawns, he worked approximately 16 hours a week.  

According to an April 2016 Notice of Award, SSA determined that the Veteran became disabled on April 15, 2012.  

During his August 2012 hearing before a VLJ, the Veteran reiterated that his job as a delivery person was going well until the company added more responsibilities.  He stated "I was restless and I told myself I would do one of two things.  I'm either going to kill somebody because of my driving habit, or I'm going to kill myself based on my driving habit because during that time I was having nightmares and I wasn't sleeping..."  He also stated that his heart condition put a stain on his ability to do things in that he could not go up a flight of stairs without feeling fatigued.  He also reported difficulty lifting heavy things.  

A VA medical examiner who conducted an April 2014 cardiology examination stated that the Veteran had no sedentary work restrictions indicated in the records based on his condition, but noted that he was restricted from working alone and/or greater than 15 minutes from emergency room facilities.  With regard to non-sedentary employment, the examiner recommended no heavy manual/forceful labor and no repetitive lifting greater than 15 pounds.  He should limit physical work greater than 5 minutes/4 hours in cold/heat stress environments.  The examiner also recommended no prolonged standing - greater than 15 minutes at a time, and no work in fast-paced environments.  

The Veteran told the examiner who conducted the April 2014 VA mental health examination that he had had a strained relationship with a pharmacy technician that he delivered to through his job as a delivery person.  He also indicated that his lawn mowing business lasted for two summers and then he stopped because of heart problems.  The April 2014 VA mental health examiner determined that it is less likely as not that the Veteran is unemployable due to his service-connected psychiatric disorder.  The examiner however noted many functional limitations of the Veteran's psychiatric disorder affecting unemployability, to include:  mild to moderate reliability; moderate impairment in productivity due to low energy and motivation; moderate impairment in concentration; mild impairment, intermittently moderate impairment in ability to interact with supervisors and co-workers; mild impairment in short term memory due to low mood and reduced mental stamina; and moderate impairment in mood and intermittently severe due to depression.  There was no significant impairment in ability to following directions; in judgment, abstract thinking, and self-care.  See also, July 2014 VA examination report reflecting no change in opinion.  

In an April 2014 statement, the Veteran reiterated that when he worked for the delivery service, there were days that he would drive 200-240 miles.  He reported that the stress and responsibilities had taken a toll on his health.   

In a June 2014 statement, the Veteran further noted that he had worked as a postal employee his entire life and feels that he cannot be trained to do sedentary employment because he has no experience or training for such type of employment.  He also reiterated that due to his severe mental health problems, he struggles to learn new tasks, remember names, and finds it very difficult to work with others.  He becomes upset frequently and quickly.  He stated that he has panic attacks due to any level of stress which leads to heart problems, to include chest pains.  He estimated that he has attacks of angina spreading to his arms back neck and jaw with profuse sweating and nausea, approximately 2 to 3 times a month, requiring the need to rest the remainder of the day.  He believed that his service-connected disabilities, in combination, prevent him from performing all types of employment.  

Based on this body of evidence, the record demonstrates that the Veteran has no more than a high school education, and spent the majority of his post-service years working for the postal service and resigned due to his heart condition.  He thereafter worked as a delivery person for a year, but resigned due to continued heart problems, difficulty handling stress, and getting along with others.  Moreover, while he subsequently began a lawn mowing business with the assistance of Vocational Rehabilitation, he reportedly worked only 16-20 hours a week, which, at best, was part-time employment, and not substantially gainful employment.  

The ultimate question of whether a Veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  In light of the above, and resolving all doubt in his favor, the Board finds that the Veteran's service-connected psychiatric and cardiac disabilities at least as likely as not have rendered him unable to maintain substantially gainful employment since leaving his delivery job on April 13, 2012.  Indeed, the many work restrictions placed on the Veteran by the April 2014 cardiology examiner apply to both sedentary and non-sedentary/physical type jobs.  As reflected above, these restrictions include not working alone and/or greater than 15 minutes from emergency room facilities.  The cardiology examiner also prohibited the Veteran from:  performing any heavy manual/forceful labor; doing any repetitive lifting greater than 15 pounds; prolonged standing (greater than 15 minutes at a time); and working in a fast-paced environment.  In addition, the examiner recommended that the Veteran limit physical work greater than 5 minutes/4 hours in cold/heat stress environments.  Although the April 2014 mental health examiner did not opine that the Veteran's psychiatric disorder rendered him unemployable, he did note many functional limitations caused by the Veteran's psychiatric disorder which, in turn, does affect his employability.  
Accordingly, entitlement to TDIU is granted from April 13, 2012, but not prior to such date as the Veteran had been employed.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  

ORDER

For the rating period on appeal prior to April 18, 2014, entitlement to a rating of 70 percent for major depressive disorder and anxiety is granted, subject to the laws and regulations governing monetary regulations.

A TDIU is granted from April 13, 2012, but not earlier, subject to the laws and regulations governing monetary regulations.


REMAND

The record contains an April 2016 Notice of Award in which the SSA deemed the Veteran disabled, but the medical records underlying this award of disability benefits are not in evidence.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

Although the current record was sufficient to award the initial psychiatric rating assigned above, consideration of whether a higher rating is warranted must be deferred pending receipt of the Veteran's SSA records; this also applies to the increased rating claim for coronary artery disease.  Therefore, as the Veteran's SSA records are potentially relevant to the increased rating claims remaining on appeal, remand is necessary to obtain any available SSA records.

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain from the SSA copies of all medical records underlying its April 2016 award of disability benefits to the Veteran.  
2.  Then, readjudicate the Veteran's claim of entitlement to a rating higher than 70 percent for a depressive disorder and anxiety, and rating in excess of 30 percent for coronary artery disease on appeal.  

If any claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


